DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 26 August 2021 has been entered.  An action on the RCE follows.
Response to Amendments 
Applicant’s amendment to the independent claims and adding a sets of new claims, filed on August 17, 2021 has been considered.
Applicant’s arguments filed on August 17, 2021 with respect to claim rejections under Faber in view of Dexter have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 11 – 14 and 21 – 37 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.

USPGPUB 2014/0365498 issued to Puntener, involves creating a metadata for one data item through a metadata engine, linking the metadata to the data item through the metadata engine, indexing the metadata of multiple data items, obtaining a search term, searching the indexed metadata with regard to the search term, providing data items linked to metadata retrieved by the searching of the indexed metadata, and extracting information from an external information system through a connector; and 
USPGPUB 2005/0182756 issued to Eppley, involves receiving an input including hierarchical data and a filter tree is traversed according to segments of hierarchical data, to locate the matching nodes corresponding to the data.  
The combination of the above-mentioned prior arts does not explicitly teach 
storing the results in the distributed storage environment as a plurality of data item trees according to a linked data model; identifying a data item tree corresponding to the first request from among the plurality of data item trees, the data item tree comprising a plurality of data items stored according to a linked data model, each data item among 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim as shown in the Interview Summary, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162